USA v. Pamela Rose Atkinson

  
  

Ae—Radae 1 of 3

_- Case 4:20-mj-05849-N/A-LCK Document 8 Filed 04/
. FL —_____ LODGED

UNITED STATES DISTRICT COUR’ RECEIVED COPY
ARIZONA — TUCSON

    
   
       
  

  

APR 13 2020

   
     

April 13, 2020

  

CLERK U
DISTAL
Noe

  

S DISTRICT
CT OF AR Oe. AT

    

ORDER SETTING CONDITIONS OF RELEASE

Defendant is ORDERED released on PERSONAL RECOGNIZANCE (O/R).

. NEXT APPEARANCE: as directed by the Court.

DEFENDAN T IS SUBJECT TO THE FOLLOWING CONDITIONS:

1. The defendant promises to appear at all proceedings as required and to surrender for service of

 

CC:

any sentence imposed.
The defendant shall not commit any federal, state, tribal or local crime.

The defendant shall cooperate in the collection of a DNA sample if the collection is authorized
by 42 U.S.C. § 14135a.

The defendant shall IMMEDIATELY advise his/her attorney and Pretrial Services, in writing,
PRIOR to any change in residence address, mailing address or telephone number.

The defendant shall report as directed to the U.S. PRETRIAL SERVICES 1-800-758-7505 or
520-205-4350; 405 W. Congress St., Suite 2600, Tucson, AZ 85701.

The defendant acknowledges that videotaped depositions of material witnesses may be taken.
The defendant is responsible for knowing the time and date of depositions and for appearing at
depositions. The defendant's failure to appear will not delay or constitute cause for the
continuance of the depositions and will be deemed a waiver of the defendant's right to confront
the witness(es) in person. The depositions will proceed as scheduled.

The defendant shall abide by the following restrictions on his or her personal associations, place
of abode or travel: THE DEFENDANT SHALL NOT TRAVEL OUT OF THE STATE OF
ARIZONA, UNLESS PRIOR COURT PERMISSION IS GRANTED TO TRAVEL

ELSEWHERE. |

. The defendant shall not possess or attempt to acquire any firearm, destructive device, or other

dangerous weapon or ammunition.

. The defendant shall maintain or actively seek employment (or combination work/school) and

provide proof of such to Pretrial Services.

Pretrial Services, USM
Case 4:20- mj- -05849-N/A-LCK Document 8 Filed 04/13/20 Page 2 of 3

. +

Case ‘Number: 20-05849MJ-002 April 13, 2020

 

USA v. Pamela Rose Atkinson Page 2 of 4

10. The defendant shall consume no alcohol. The defendant shall participate in alcohol treatment
and submit to alcohol testing, and make copayment toward the cost of such services, as directed
by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any
fashion, with the efficiency and accuracy of any substance use testing or monitoring.

11. The defendant shall not use or possess a narcotic drug or other controlled substance (as defined
by 21 U.S.C. § 802) unless prescribed for the defendant by a licensed medical practitioner; this.
provision does not permit the use or possession of medicinal marijuana even with a physician's
written certification. The defendant shall not possess, ingest, or otherwise use a synthetic
cannabinoid or synthetic narcotic. The defendant shall participate in drug treatment and submit
to drug testing and make copayment toward the cost of such services, as directed by Pretrial
Services. The defendant shall not obstruct or attempt to obstruct or tamper, in any fashion, with
the efficiency and accuracy of any substance use testing or monitoring.

12.The defendant shall participate in a mental health treatment program and comply with all the
treatment requirements including taking all medication prescribed by the mental health care.
provider and make copayment toward the cost of services as directed by Pretrial Services.

13. The defendant shall resolve all pending lower court matters and provide proof of such to Pretrial
Services.

ADVICE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a
warrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and

a prosecution for contempt of court and could result.in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison
term of not more than ten years and for a federal misdemeanor offense the punishment is an additional
‘prison term of not more than one year. This sentence will be consecutive (i.e., in addition) to any other

sentence you receive. .

It is a crime punishable by up to ten years in prison, and-a $250,000 fine, or both, to: obstruct a
criminal investigation; tamper -with a witness, victim, or informant; retaliate or attempt to retaliate
against a witness, victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror,
informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are ™
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender
to serve a sentence, you may be prosecuted for failing to appear or surrender and additional punishment
may be imposed. If you are-convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen

years or more — you will be fined not more than $250,000 or imprisoned for not more than 10

years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen

years — you will be fined not more than $250,000 or imprisoned for not more than five years, or

“2 both;
Case 4:20- mj- -05849:N/A-LCK Document 8 Filed 04/13/20 Page 3 of 3

oN

Case Number: 20-05849MJ-002 April 13, 2020
USA Vv. Pamela Rose Atkinson Page 3 of 4

 

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more > than
two years, or both;
‘(Aa misdemeanor — you will be fined not more than $100, 000 or imprisoned not more than one
year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any
other sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of
any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I

promise to obey all conditions of release, to appear as directed, and surrender to serve any sentence
imposed. I am aware of the penalties and sanctions set forth above.

 

 

 

DATE " SIGNATURE " ADDRESS AND PHONE NUMBER OF DEFENDANT

J .
A \% [be (wa A_-p$ GP Ref Pretrial Services Report - not public record

 

 

Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and to notify
the court ‘immediately in the event the defendant violates any condition of release or disappears. We,
the undersigned, have read and understand the terms of this bond and conditions of release and
acknowledge that we are bound by it until. duly exonerated. _-

 

 

DATE SIGNATURE OF CUSTODIAN

 

 

I (We), the surety(ies), have read and understand the terms of this bond and conditions of release and
acknowledge that I (we) are bound by this encumbrance until duly exonerated.

 

 

DATE SIGNATURE OF SURETY(IES)

 

 

 

This order authorizes the U.S. Marshal to release the defendant from custody.

Bond set by: D Thomas Ferraro Patent reese D Thomas Ferraro
Signed before me on ‘this date: 2 sa — —

By U.S. Magistrate Judge:
Witnessed and acknowledged b

uf 3 [a0 LATA R LO

CZ eS

 

 

 

 
